DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 7-8, and 10-13 have been cancelled.
Allowable Subject Matter
2.	Claims 1-2, 5-6, 9, and 14-32 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-2, 5-6, 9, and 14-32 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method by a User Equipment (UE). The method includes the UE detecting and/or receiving downlink transmission in a first channel occupancy time in unlicensed spectrum. The method also includes the UE detecting and/or receiving downlink transmission in a second channel occupancy time in unlicensed spectrum, wherein the second channel occupancy time is a next channel occupancy time detected by the UE after the first channel occupancy time. The method further includes that after the first channel occupancy time ends, the UE performs receiving beam sweeping in each time unit until the UE receives downlink transmission in the second channel occupancy time or until the UE finds a candidate beam in the second channel occupancy time.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415